Citation Nr: 1013953	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  08-35 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for service-connected 
posttraumatic stress disorder (PTSD), currently evaluated 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Nebraska Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army 
from July 2004 to September 2004 and from January 2005 to 
August 2006.  Service in Southwest Asia is indicated by the 
record.  The Veteran is the recipient of the Combat Action 
Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

Procedural history

The Veteran filed his original claim of entitlement to 
service connection for PTSD in September 2006.  His claim was 
eventually granted by the RO in a July 2007 rating decision, 
which assigned a 10 percent disability rating effective 
August 29, 2006.  The Veteran disagreed with the assigned 
rating and perfected his appeal by filing a timely 
substantive appeal [VA Form 9] in November 2008.

In July 2009, the Veteran presented sworn testimony during a 
personal hearing in Lincoln, Nebraska, which was chaired by 
the undersigned.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.

Issues not on appeal

During the pendency of the appeal, a November 2008 rating 
decision granted the Veteran service connection for a right 
knee disability, assigning a 10 percent disability rating and 
a right knee scar, assigning a noncompensable disability 
rating.  The November 2008 rating decision also denied the 
Veteran's claims of service connection for lower right 
extremity disability, left knee disability, and left shoulder 
disability.  The Veteran disagreed with the entirety of the 
November 2008 decision and a statement of the case (SOC) was 
issued in April 2009.  As is evidenced by the claims folder, 
a substantive appeal was not subsequently filed and the 
issues are, therefore, not in appellate status.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 
U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].  


REMAND

The Veteran seeks entitlement to an increased rating for his 
service-connected PTSD; currently evaluated as 10 percent 
disabling.  After having carefully considered the matter, and 
for reasons expressed immediately below, the Board finds that 
the claim on appeal must be remanded for further evidentiary 
development.  

The Veteran was last afforded a VA examination as to his 
service-connected PTSD in July 2007.  The Veteran has since 
contended that his PTSD symptomatology has worsened and, 
through his representative, has requested a Board remand in 
order to determine the current level of functionality.  See 
the Representative's statement [VA Form 646] dated May 2009.  
During his hearing, the Veteran testified as to the increase 
in severity of his PTSD symptoms.  He was no longer engaged 
and had quit attending school.  

Accordingly, the Board finds that a contemporaneous VA 
medical examination is warranted.  See Littke v. Derwinski, 1 
Vet. App. 90, 92 (1990) [VA's duty to assist includes the 
conduct of a contemporaneous medical examination, in 
particular where it is contended that a service-connected 
disability has become worse]; see also Snuffer v. Gober, 10 
Vet. App. 400 (1997) [a Veteran is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination].

Accordingly, the case is REMANDED for the following action:

1.	VBA should contact the Veteran through 
his representative and request that he 
identify any relevant medical 
examination and treatment records 
pertaining to his service-connected 
PTSD since his April 2009 VA 
examination.  VBA should take 
appropriate steps to secure current VA 
treatment records as well as any 
relevant medical records identified by 
the Veteran and associate them with the 
VA claims folder.

2.	VBA must schedule the Veteran for a 
psychiatric examination in order to 
determine the severity of his service-
connected PTSD.  The examiner should 
describe the Veteran's symptoms and 
note the impact, if any, of the 
Veteran's PTSD on his social and 
industrial functioning.  The examiner 
should indicate whether the Veteran's 
PTSD renders him unemployable.  A 
report of the examination should be 
prepared and associated with the 
Veteran's VA claims folder.  

3.	VBA should then readjudicate the 
Veteran's claim of entitlement to an 
increased disability rating for the 
service-connected PTSD.  If the benefit 
sought on appeal remains denied, VBA 
should provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


